 

Exhibit 10.1

 

CELSION CORPORATION

 

SECOND AMENDMENT TO THE 2018 STOCK INCENTIVE PLAN

 

I. INTRODUCTION

 

1.1 Purposes. The purposes of the Celsion Corporation 2018 Stock Incentive Plan
(this “Plan”) are (i) to align the interests of the Company’s stockholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining Non-Employee Directors,
officers, other employees, consultants, independent contractors and agents and
(iii) to motivate such persons to act in the long-term best interests of the
Company and its stockholders.

 

1.2 Certain Definitions.

 

“Affiliate” shall mean any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own directly or indirectly not less than fifty percent
(50%) of such entity.

 

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall have the meaning set forth in Section 5.8(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board, in each
case, consisting of two or more members of the Board, each of whom is intended
to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and (ii) “independent” within the meaning of the rules of the
Nasdaq Capital Market or, if the Common Stock is not listed on the Nasdaq
Capital Market, within the meaning of the rules of the principal stock exchange
on which the Common Stock is then traded.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.

 

“Company” shall mean Celsion Corporation, a corporation organized under the laws
of the State of Delaware, or any successor thereto.

 

“Effective Date” shall have the meaning set forth in Section 5.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the Nasdaq Capital Market on the date as of which
such value is being determined or, if the Common Stock is not listed on the
Nasdaq Capital Market, the closing transaction price of a share of Common Stock
on the principal national stock exchange on which the Common Stock is traded on
the date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with Section
409A of the Code.

 

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent set forth in the applicable Agreement, cash or a combination thereof,
with an aggregate value equal to the excess of the Fair Market Value of one
share of Common Stock on the date of exercise over the base price of such SAR,
multiplied by the number of such SARs which are exercised.

 

 

 

 

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

 

“Incumbent Board” shall have the meaning set forth in Section 5.8(b).

 

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Affiliate or Subsidiary.

 

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

 

“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.

 

“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, Other Stock Award or Performance Award, to the
holder’s receipt of the shares of Common Stock subject to such award or of
payment with respect to such award.

 

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

 

“Prior Plan” shall mean the Celsion Corporation 2007 Stock Incentive Plan and
each other equity plan maintained by the Company under which awards are
outstanding as of the effective date of this Plan.

 

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

 

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

 

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.

 

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

 

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award or
Other Stock Award shall remain in effect.

 

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

 

“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Other Stock Award.

 

“Subsidiary” and “Subsidiaries” shall mean only a company or companies, whether
now or hereafter existing, within the meaning of the definition of “subsidiary
company” provided in Section 424(f) of the Code, or any successor thereto of
similar import.

 

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
set forth in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.

 

 

 

 

“Tax Date” shall have the meaning set forth in Section 5.5.

 

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

 

1.3 Administration. This Plan shall be administered by the Committee except to
the extent the Board elects to administer the Plan, in which case references
herein to the “Committee” shall be deemed to include references to the “Board.”
Any one or a combination of the following awards may be made under this Plan to
eligible persons: (i) options to purchase shares of Common Stock in the form of
Incentive Stock Options or Nonqualified Stock Options; (ii) SARs in the form of
Tandem SARs or Free-Standing SARs; (iii) Stock Awards in the form of Restricted
Stock, Restricted Stock Units or Other Stock Awards; and (iv) Performance
Awards. The Committee shall, subject to the terms of this Plan, select eligible
persons for participation in this Plan and determine the form, amount and timing
of each award to such persons and, if applicable, the number of shares of Common
Stock subject to an award, the number of SARs, the number of Restricted Stock
Units, the dollar value subject to a Performance Award, the purchase price or
base price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding awards shall lapse, (iii) all or a portion of the
Performance Period applicable to any outstanding awards shall lapse and (iv) the
Performance Measures (if any) applicable to any outstanding awards shall be
deemed to be satisfied at the target, maximum or any other level. The Committee
shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

 

The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to a member of the Board, the Chief Executive Officer or other executive officer
of the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.

 

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

 

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees, Non-Employee Directors, consultants, independent contractors, agents,
and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Company and
its Affiliates and Subsidiaries as the Committee in its sole discretion may
select from time to time. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Except as otherwise provided for
in an Agreement, for purposes of this Plan, references to employment by the
Company shall also mean employment by an Affiliate or Subsidiary, and references
to employment shall include service as a Non-Employee Director, consultant,
independent contractor or agent. The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during an approved leave of absence.

 

1.5 Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Plan, the number of shares of Common Stock
available for all awards under this Plan, other than Substitute Awards, shall
equal 6,651,038 which is the sum of (i) 4,151,038 shares of Common Stock subject
to outstanding awards and (ii) the 2,524,152 shares of Common Stock that remain
available for future grants under this Plan and the Celsion Corporation 2007
Stock Incentive Plan as of the Effective Date. All of the shares available under
the Plan may be issued under the Plan in connection with Incentive Stock
Options. To the extent the Company grants an award under the Plan, the number of
shares of Common Stock that remain available for future grants under the Plan
shall be reduced by an amount equal to the number of shares subject to such
award.

 

   

 

 

To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan or a similar type of
award granted under the Prior Plan, other than Substitute Awards, are not issued
or delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option cancelled upon
settlement in shares of a related Tandem SAR or shares subject to a Tandem SAR
cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available under
this Plan; provided, however, that shares of Common Stock subject to an award
under this Plan or a Prior Plan shall not again be available for issuance under
this Plan if such shares are (x) shares that were subject to an option or
stock-settled SAR and were not issued or delivered upon the net settlement or
net exercise of such option or SAR, (y) shares delivered to or withheld by the
Company to pay the purchase price or the withholding taxes related to an
outstanding award or (z) shares repurchased by the Company on the open market
with the proceeds of an option exercise.

 

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

 

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

 

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

 

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

 

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

 

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.

 

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the participant has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the participant. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).

 

 

 

 

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

 

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR (or, if earlier, the date of grant of the option for
which the SAR is exchanged or substituted).

 

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

 

(b) Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that (i) no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than ten years after its date of grant. The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant of an SAR or to the exercisability of all or a
portion of an SAR. The Committee shall determine whether an SAR may be exercised
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable SAR, or portion thereof, may be exercised, in the case of a
Tandem SAR, only with respect to whole shares of Common Stock and, in the case
of a Free-Standing SAR, only with respect to a whole number of SARs. If an SAR
is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.2(d). Prior to the exercise of a stock-settled SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR.

 

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing Common Stock shall be delivered until any
withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

2.3 Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.

 

2.4 No Repricing. The Committee shall not, without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted option or SAR, (ii) cancel any previously granted option or
SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.

 

   

 

 

2.5 No Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.

 

III. STOCK AWARDS

 

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock
Award, the type of award being granted.

 

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

 

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

 

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

 

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

 

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution or dividend with respect to shares of Common Stock,
including a regular cash dividend, shall be deposited with the Company and shall
be subject to the same restrictions as the shares of Common Stock with respect
to which such distribution or dividend was made.

 

3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

 

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.

 

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

 

   

 

 

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a deferred basis,
dividend equivalents, and, if determined by the Committee, interest on, or the
deemed reinvestment of, any deferred dividend equivalents, with respect to the
number of shares of Common Stock subject to such award. Any dividend equivalents
with respect to Restricted Stock Units that are subject to vesting conditions
shall be subject to the same restrictions as such Restricted Stock Units. Prior
to the settlement of a Restricted Stock Unit Award, the holder of such award
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to such award.

 

3.4 Other Stock Awards. Subject to the limitations set forth in the Plan, the
Committee is authorized to grant other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Company to pay cash under any
compensatory plan or arrangement, subject to such terms as shall be determined
by the Committee. The Committee shall determine the terms and conditions of such
awards, which may include the right to elective deferral thereof, subject to
such terms and conditions as the Committee may specify in its discretion.

 

3.5 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

 

IV. PERFORMANCE AWARDS

 

4.1 Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.

 

4.2 Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

 

(a) Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

 

(b) Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

 

(c) Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award. Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Company.

 

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

 

V. GENERAL

 

5.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2018 annual meeting of
stockholders and, if approved by the affirmative vote of a majority of the
shares of Common Stock present in person or represented by proxy at such annual
meeting of stockholders, shall become effective as of the date on which the Plan
was approved by stockholders (the “Effective Date”). This Plan shall terminate
as of the first annual meeting of the Company’s stockholders to occur on or
after the tenth anniversary of its Effective Date, unless terminated earlier by
the Board. Termination of this Plan shall not affect the terms or conditions of
any award granted prior to termination.

 

   

 

 

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than ten years
after the date on which the Plan was approved by the Board. In the event that
this Plan is not approved by the stockholders of the Company, this Plan and any
awards hereunder shall be void and of no force or effect.

 

5.2 Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including any rule of the Nasdaq Capital
Market or any other stock exchange on which the Common Stock is then traded, or
(ii) such amendment seeks to modify Section 2.4 hereof; provided further, that
no amendment may materially impair the rights of a holder of an outstanding
award without the consent of such holder.

 

5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, executed or electronically accepted by the recipient of
such award. Upon such execution or acceptance and delivery of the Agreement to
the Company within the time period specified by the Company, such award shall be
effective as of the effective date set forth in the Agreement.

 

5.4 Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a domestic relations order,
in each case, without consideration. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.

 

5.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means
(or by other means that the Committee deems appropriate): (A) a cash payment or
delivery of cash equivalents to the Company; (B) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the
participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award. Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate (or, if permitted
by the Company, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable IRS withholding rules). Any fraction of a share of Common Stock which
would be required to satisfy such an obligation shall be disregarded and the
remaining amount due shall be paid in cash by the holder.

 

5.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

   

 

 

5.7 Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Stock Award (including the number and class of securities subject
thereto), the terms of each outstanding Performance Award (including the number
and class of securities subject thereto, if applicable) shall be appropriately
adjusted by the Committee, such adjustments to be made in the case of
outstanding options and SARs in accordance with Section 409A of the Code. In the
event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.

 

5.8 Change in Control.

 

(a) Subject to the terms of the applicable award Agreements, in the event of a
“Change in Control,” the Board, as constituted prior to the Change in Control,
may, in its discretion:

 

  (1) require that (i) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (ii) the Restriction Period applicable to some or all
outstanding Stock Awards shall lapse in full or in part, either immediately or
upon a subsequent termination of employment, (iii) the Performance Period
applicable to some or all outstanding awards shall lapse in full or in part, and
(iv) the Performance Measures applicable to some or all outstanding awards shall
be deemed to be satisfied at the target, maximum or any other level;         (2)
require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the shares of
Common Stock subject to an outstanding award, with an appropriate and equitable
adjustment to such award as determined by the Board in accordance with Section
5.7; and/or         (3) require outstanding awards, in whole or in part, to be
surrendered to the Company by the holder, and to be immediately cancelled by the
Company, and to provide for the holder to receive (i) a cash payment in an
amount equal to (A) in the case of an option or an SAR, the aggregate number of
shares of Common Stock then subject to the portion of such option or SAR
surrendered, whether or not vested or exercisable, multiplied by the excess, if
any, of the Fair Market Value of a share of Common Stock as of the date of the
Change in Control, over the purchase price or base price per share of Common
Stock subject to such option or SAR, (B) in the case of a Stock Award or a
Performance Award denominated in shares of Common Stock, the number of shares of
Common Stock then subject to the portion of such award surrendered to the extent
the Performance Measures applicable to such award have been satisfied or are
deemed satisfied pursuant to Section 5.8(a)(i), whether or not vested,
multiplied by the Fair Market Value of a share of Common Stock as of the date of
the Change in Control, and (C) in the case of a Performance Award denominated in
cash, the value of the Performance Award then subject to the portion of such
award surrendered to the extent the Performance Measures applicable to such
award have been satisfied or are deemed satisfied pursuant to Section 5.8(a)(i);
(ii) shares of capital stock of the corporation resulting from or succeeding to
the business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.

 

   

 

 

(b) For purposes of this Plan, a “Change in Control” shall mean:

 

  (1) The consummation of an amalgamation, merger or consolidation of the
Company with or into another entity or any other corporate reorganization of the
Company, if more than fifty percent (50%) of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
amalgamation, merger, consolidation or other reorganization (or, if applicable,
more than fifty percent (50%) of the combined voting power of the ultimate
parent company that directly or indirectly has beneficial ownership of the
securities of such continuing or surviving entity) is not owned directly or
indirectly by persons who were holders of the Company’s then-outstanding voting
securities immediately prior to such amalgamation, merger, consolidation or
other reorganization;         (2) The sale, transfer or other disposition of all
or substantially all of the Company’s assets to an entity that is not a parent,
a Subsidiary or an Affiliate of the Company;         (3) Any transaction as a
result of which any person becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing at least fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities. For purposes of
this subsection, the term “person” shall have the same meaning as when used in
sections 13(d) and 14(d) of the Exchange Act but shall exclude: (i) any parent,
Subsidiary or Affiliate of the Company; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company, a parent, or any
Subsidiary or Affiliate; and (iii) any underwriter temporarily holding
securities pursuant to an offering of such securities;         (4) A change in
the composition of the Board over a period of twenty four (24) consecutive
months or less as a result of which individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual subsequently becoming a director whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or         (5) The stockholders of the Company approve a complete
liquidation or dissolution of the Company;

 

provided, that with respect to any nonqualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in clause (1), (2), (3) or (4) also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code.

 

5.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the settlement of
all or a portion of any award made hereunder shall be deferred, or the Committee
may, in its sole discretion, approve deferral elections made by holders of
awards. Deferrals shall be for such periods and upon such terms as the Committee
may determine in its sole discretion, subject to the requirements of Section
409A of the Code.

 

5.10 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any Affiliate or affect in any manner the right of the Company,
any Subsidiary or any Affiliate to terminate the employment or service of any
person at any time without liability hereunder.

 

5.11 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation determinations of the persons to receive awards,
the form, amount and time of such awards, the terms and provisions of such
awards and the Agreements evidencing awards) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, awards
under the Plan, whether or not such persons are similarly situated.

 

   

 

 

5.12 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

 

5.13 Designation of Beneficiary. To the extent permitted by the Company, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder’s
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the holder, then each outstanding award
held by such holder, to the extent vested or exercisable, shall be payable to or
may be exercised by such holder’s executor, administrator, legal representative
or similar person.

 

5.14 Awards Subject to Clawback. The awards granted under this Plan and any cash
payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable award Agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

 

5.15 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

5.16 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the United States on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws in other countries or jurisdictions in which the Company
or its Subsidiaries or Affiliates operates or has employees.

 

5.17 Severability and Reformation. If any provision of the Plan or any award is,
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or award, or would disqualify the Plan or any award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable law or, if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the award, such provision shall be stricken
as to such jurisdiction, person or award and the remainder of the Plan and any
such award shall remain in full force and effect.

 

5.18 Unfunded Status of Awards; No Trust of Fund Created. The Plan is intended
to constitute an “unfunded” plan. Neither the Plan nor any award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an award, such right shall be no greater than the right of any general unsecured
creditors of the Company or such Subsidiary or Affiliate.

 

5.19 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any parent, Subsidiary or Affiliate from adopting
or continuing in effect other compensation arrangements (whether such
arrangements be generally applicable or applicable only in specific cases).

 

5.20 No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to limit or impair the power of the Company or any parent, Subsidiary
or Affiliate to make adjustments, reclassifications, reorganizations, or changes
in its capital or business structure, or to amalgamate, merge or consolidate,
liquidate, sell or transfer all or any part of its business or assets or to take
other actions which it deems to be necessary or appropriate. No employee,
beneficiary or other person shall have any claim against the Company or any
parent, Subsidiary or Affiliate as a result of such action.

 

   

 